Exhibit FOR IMMEDIATE RELEASE Contact:David A. Garrison Website:http://www.arthrt.com (978) 345-5000 November 14, 2008 ARRHYTHMIA RESEARCH TECHNOLOGY, INC. ANNOUNCES RESULTS FOR THIRD QUARTER 2008 Fitchburg, MA Arrhythmia Research Technology, Inc. (the “Company”) (NYSE Alternext US: HRT) and its wholly owned subsidiary Micron Products, Inc. (“Micron”) reported total revenue of $5,838,000 and net income of $68,000 for the quarter ended September30,2008 compared to total revenue of $4,458,000 and net income of $421,000 for the same quarter of 2007.Basic net income per share for the three months ended September 30, 2008 decreased to $0.03 per share from $0.16 per share for the same period in 2007. Total revenue increased by 31% while net income decreased by 84% and earnings per share decreased by 81% in the quarter ending September30,2008 as compared to the same period in 2007. For the nine months ended September30,2008, total revenue of $17,724,000 and net income of $352,000 was achieved as compared to total revenue of $14,867,000 and net income of $1,101,000 for the same period in 2007.Basic net income per share for the nine months ended September30,2008 was $0.13 as compared to $0.41 for the same period in 2007.As previously reported, the decrease in net income for the nine month period includes nonrecurring charges of $302,000 or $0.07 per share, net of taxes, related to acquisition and research and development activities. Total revenue increased by 19% while net income and earnings per share decreased by 68% in the nine months ending September30,2008 as compared to the same period in 2007. James E.
